Fish, C. J.
1. The trial court did not err in overruling the demurrer of the intervenors to the petition. Code (1910), § 446; Davis v. Orland Con. School Dist., 152 Ga. 76 (108 S. E. 466).
(а) It is not necessary that a list of the voters and the tally-sheets of the election should be set out in, or attached to, the petition; nor is it requisite that the petition should allege that, in determining whether two thirds of the qualified voters of the school district voted in favor of bonds, resort was h^d to the tally-sheets of the last general election held in the district. Nor are the allegations of paragraphs 8 and 9 of the petition mere conclusions of the pleader; nor is paragraph 8 subject to. demurrer because it fails to allege the value of the taxable property in the school district at the date of calling the election; nor is paragraph 9 subject to demurrer because it does not state who gave the notice required by section § 440 of Park’s Code, a copy of such notice being attached to the petition as an exhibit, showing who gave it.
(б) The petition was not subject to demurrer because the. notice to the solicitor-general was not given by the proper officer. This notice must be given by the officer or officers charged with declaring the result of the election. Civil Code (1910), § 445. The board of trustees or board of education declares the result of the election. Code of School Laws (Ga. Laws 1919, pp. 288, 345, see. 143). By this last provision a majority of the trustees may hold the election. The notice was signed by two of the trustees by their attorney; and this was a sufficient compliance with the statute.
(c) The election was not void because the ballots had printed on them, “ Eor Bonds ” and “ Against Bonds.” The statute under which this election was held provides that “the ballots shall have written or printed thereon, ‘ Eor schoolhouse ’ or ‘ Against schoolhouse.’ ” Sec. 143, Code of School Laws, supra; 1 Park’s Code, § 1545(a). An election will not be declared void because of a slight departure from the phraseology which the statute prescribes shall be written or printed on the ballots, when it is clear, from the ballots cast, that the voters’ intention with respect to the question submitted is fully indicated. DuPre v. Cotton, 134 Ga. 316 (67 S. E. 876). The public notice of the election provided that the voters should vote “ Eor schoolhouse bonds ” and “ Against schoolhouse bonds;” and construing that notice and the form of the ballots together, it is clear the voters fully understood that they were voting for or against a sehoolhouse.
(d) The petition was not subject to demurrer on the ground' that it did not allege that two thirds of the voters of said district voted in favor of bonds; this allegation, in substance, being in the petition.
*2762. In a proceeding to validate bonds of a school district, proposed to be issued for building and equipping a schoolhouse, the burden is on the State, acting through the solicitor-general, to prove the material facts necessary to obtain validation. Harrell v. Whigham, 141 Ga. 322 (80 S. E. 1010). But after the election has been held, and on a proceeding to validate such bonds, the burden would not be upon the State to show that the county had been legally laid out into school districts, although there was an allegation in the petition, “ that School District No. 3 is a district in which a local tax is now or may hereafter be levied for school purposes.” Davis v. Orland Con. School Dist., supra.
3. In 1911 Habersham County was laid off into school districts, and al map thereof was made and filed in the office of the ordinary of said county. In 1919 the county board of education rearranged the school districts of the county, and redistricted the county by changing some of the lines of the old districts, thus taking parts of the old districts and putting the same in other districts; and, in rearranging the districts, created School District No. 3, by consolidating Mud Creek District, most of Garrison District, and part of one or more districts. A map of these rearranged districts was made. Thereafter changes were made by the county board of education in the boundaries of this district. Intervenors insist that the county board of education was without power to make this rearrangement of the districts, in consequence of which School District No. 3 was illegally created, and its creation was void, for which reason they insist the election for these bonds was void. Held, that under the power to consolidate schools (sec. 90 of Code of School Laws), “to divide school districts into two or more districts” (see. 91 Id.), “to consolidate two or more districts or parts of districts, to add any part of one district to any other district, and to change the lines of any district at any time, when in their judgment the best interests of the schools require such change, into one school district with the purpose of the election of the board of trustees and of the location of the school at some central place,” subject to the referendum therein provided (sec. 92 Id.), the county board of education had the power to rearrange the school districts of Habersham County in the manner shown in the record in this case; and School District No. 3 was not created illegally, and is not void because created in such manner. Code of School-Laws (Ga. Laws 1919, pp. 288, 326); 1 Park’s Code, §§' 1565 (u), 1565 (v), -1565 (w).
4. Some of the lines of this district are other than creeks, public roads, land lots, district lines, or county lines; and intervenors insist that for this reason the creation of School District No. 3 was illegal and void, thus rendering the election void. Held, that while the lines of school districts must “be clearly and positively defined by boundaries, such as creeks, public roads, land lots, district lines, or county lines,” (Code of School Laws, sec. 117, Ga. Laws, 1919, p. 333), boundaries other than those mentioned, if clearly and positively defined, will not render districts void.
5. The trustees of this district and a building committee contracted for the erection of a schoolhouse therein prior to this bond election, to cost considerably more than the amount of these bonds. At the time of the *277election the building was in process of construction, but not completed. It required two thousand dollars to finish the payment of the cost of its construction. Intervenors objected to the validation of these bonds, on the ground that the debt contracted for the erection of this building was in violation of the constitution of this State, art. 7, sec. 7, par. 1, 2, which prohibits the creation of a debt by a political division of the State which cannot be paid from funds on hand or by the levy of taxes during the current year. Reid, that, even if such debt was created in violation of this constitutional provision, it was still legal and constitutional to issue the bonds of this district, after the issuance thereof was approved by the requisite number of qualified voters of said district at an election held for that purpose, for the purpose of completing and equipping said schoolhouse, the power to issue bonds to build a schoolhouse including the power to complete one and pay for it.
6. Intervenors objected to the validation of these bonds, on the ground that this district was so rearranged by the county board of education, at the instance of the trustees and the building committee thereof, as to cut out from this district a sufficient number of voters who were known to be against the issuance of these bonds, and to keep them from voting at said election, and thus secure an approval of this bond issue by the requisite number of voters at said election, which was a fraud upon them; for which reason said bonds should not be validated. Reid, that this action of the 'county board of education, although influenced by such purpose, was not a fraud upon the intervenors, and did not render such election void. Moore v. Denny, 150 Ga. 741 (105 S. E. 306); Stephens v. Ball Ground School Dist., 153 Ga. 690 (113 S. E. 85).
7. Intervenors objected to the validation of these bonds, because, in laying off Habersham County into school districts, territory embracing some nine hundred acres of land, with $16,000 worth of taxable property, thirty-six white school children within school age, and fifteen voters, was not embraced in any school district in the county. Reid, without deciding whether the unintentional omission of such amount of territory from any school district, in laying off the county into school districts, would make void the action of the county board of education in laying off the county into school districts (Graham v. Roberts, 145 Ga. 758, 89 S. E. 1045; Tolbert v. Teal, 146 Ga. 644, 92 S. E. 46), that there was evidence authorizing the trial judge to find against this contention; and for this reason we cannot say that he erred in overruling this objection. Maynard v. Griffin, 147 Ga. 293 (93 S. E. 401).
8. The trustees of this district were not elected by the voters of this district, but seem to have been recommended for these offices by a mass meeting of fifteen or twenty citizens. Upon this recommendation the county board of education commissioned the persons so selected as trustees of this district; and they have acted as such ever since they got their commissions. The notice, calling the election to. determine whether bonds should be issued for building and equipping a schoolhouse in this district, was signed by two of these trustees, and approved by the ordinary of the county and the county board of education. The intervenors objected to the validation of these bonds on the ground, that, as these trustees were not elected by the citizens of the district *278as required by law (Code of Seliool Laws, see. 120, Ga. Laws 1919, p. 335, Civil Code of 1910, § 1533)', their appointment, the calling of said election, and the election itself were null and void. Held, that such trustees were de facto trustees, and their action as such in calling this election cannot be collaterally attacked as void on account of the manner of their selection and appointment. DeLoach v. Newton, 134 Ga. 739 (68 S. E. 708, 20 Ann. Cas. 342); Morris v. Smith, 153 Ga. 438 (112 S. E. 468).
No. 2856.
September 27, 1922.
9. The other objections urged by intervenors to the validation of these bonds are without merit; and the trial judge did not err in overruling all of these objections, and in validating the bonds.

Judgment affirmed.


All the Justices concur.

J. C. Edwards & Sons, for plaintiffs in error.
J. G. Collins, solicitor-general, and I. H. Sutton, contra.